DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2020 has been entered.
This Office Action is also in response to applicant’s amendment filed on October 20, 2020, which has been entered into the file. 
By this amendment, the applicant has amended claims 1, 9 and 17,  
Claims 1, 3-9, 11-17 and 19-23 remain pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1, 3, 4, 6-8 and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Kramer (PN. 6,765,724) in view of the US patent application publication by Ju (US 2007/0263204 A1).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Kramer teaches a structure light system that is comprised of a laser to emit light via optical fiber (82, Figure 5) and a diffractive optical element (10, Figure 5) to diffract light such that one or more diffracted orders of light associated with forming a structured light pattern are transmitted by the diffractive optical element.   Kramer teaches, as demonstrated in Figure 1, the diffractive optical element would diffracted the incident light (1), incident on the diffractive optical element at non-normal angle, into zero order light (6) and higher diffractive orders lights (2 and 3), wherein the zero order light will propagate in a straight-line direction without bending by the diffractive optical element and the higher orders diffracted light will be bent to follow different bended directions.  This means that for the diffractive optical element (10, Figure 5) being arranged such that the light is to be incident on the diffractive optical element at an non-normal angle of incidence the diffractive optical element would transmit a zero order beam of the light outside of the a field of view, defined by the light beams of the higher orders diffracted lights (90), associated with the diffractive optical element.  
This reference has met all the limitations of the claims.  It however does not teach explicitly that the laser light source is a semiconductive laser.  Ju in the same field of endeavor teaches that a semiconductive laser such as vertical cavity surface-emitting laser (301, VCSEL, Ju to alternatively use an art well known laser source to generate the structured light.  
With regard to the phrase “wherein the diffractive optical element includes a profile that causes the diffractive optical element to transmit the one or more diffracted orders asymmetrically with respect to the zero-order beam in a manner designed to minimize an amount of the light transmitted on a side of the zero-order bean that is opposite the field of view”, Kramer teaches that the diffractive optical element (10, Figure 1) has a profile, (i.e. the surface relief pattern 15, with a continuous phase profile) that causes the diffractive optical element to transmit the one or more diffracted orders (2 and 3) asymmetrically with respect to the zero-order beam (6) since Kramer teaches explicitly that the remaining beam intensities of the incident beam (1), other than the portion transmitted as the zero-order beam  (6), are diffracted into first order wavelength beams (2 and 3), wherein the first order wavelength beams (2 and 3) can only be either of a positive first order beams or a negative first order beams and not both, (since positive first order and negative first order diffracted beams cannot be diffracted into the same angular direction).  The only diffracted first order beams (2 and 3) from the diffractive element therefore are asymmetric with respect to zero order beam, since there is no other orders of diffracted beams present.  Furthermore, since all the remaining beam intensities of the incident beam (1) are diffracted into the single first order beams, the amount of the light transmitted on a side of the zero-order beam that is opposite the field of view (or opposite first order beams 2 and 3) is minimized, (please see column 4, lines 41-61).  
Claim 1 has been amended to include the phrase “wherein the zero-order beam and the one or more diffracted orders have the same wavelength”.  It is known in the art and as explicitly demonstrated in column 16, of Kramer that the diffraction of the light by the diffractive optical element is explicitly determined by the diffraction equation: Sin i + Sin d = m*/D, (please see equation 2 column 16), wherein i  is the incident angle of the incident light beam and d diffraction angle of the diffracted beam, m is the diffraction order,  is the wavelength of the incident and diffracted lights and D is the line spacing of the grating, (please see column 16, lines 33-50).  This means incident light with a single wavelength () may be diffracted by the diffractive optical element to generate diffracted light of different diffraction order (m) at different diffraction angles and according to the diffraction equation, the diffracted light and the zero order beam and the incident light beam therefore should all have the same wavelength, since the incident light beam has a single wavelength.  In a different embodiments, (Figures 18 and 36), Kramer teaches that incident light (162 or 84) with a single wavelength may be utilized to incident on the diffractive optical element (15 or 10) wherein diffracted light beams are generated, and according to the diffraction equation, the incident light, the zero order (or non-diffracted light) and the diffracted light all have the same wavelength since the incident light has only a single wavelength, (please see column 32, lines 52-67 and column 47, lines 1-25).   It would then have been obvious to one skilled in the art to alternatively use single wavelength incident light beam to create zero order and higher orders diffracted light beams have the same wavelength, for the benefit of making the optical system to meet for the specific application requirement.  

manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Madham, 2 USPQ2d 1647 (1987).  
With regard to claim 4, Kramer teaches that the diffractive optical element is a continuous-relief diffractive optical element, (please see Figure 1).  
With regard to claim 6, Kramer teaches that the housing of the system is arranged to block or prevent the zero order beam from exiting the structured light system.  
With regard to claim 7, Ju teaches that the light source may be a vertical cavity surface emitting laser (VCSEL, please see paragraph [0034]).  
With regard to claim 8, Kramer teaches that the system is comprised of a collimating optics (86, Figure 5) to collimate the light prior to the light being incident on the diffractive optical element (10).  
With regard to newly added claim 22, Kramer teaches that the diffractive optical element has a sinusoidal surface relief profile, (please see column 4, lines 41-43) which has a continuous phase profile that is a sinusoidal function, which implicitly includes more than two phase levels.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer and Ju as applied to claim 1 above, and further in view of the US patent application publication by Oigawa (US 2014/0139844 A1).
The structured light system taught by Kramer in combination with the teachings of Ju as described claim 1 above has met all the limitations of the claim.  
.  

Claim 9, 11-13, 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Kramer (PN. 6,765,724).  
Claim 9 has been amended to necessitate the new grounds of rejection.  
Kramer teaches an optical system that is comprised of a laser, servers as an emitter, to emit light via optical fiber (82, Figure 5) and a diffractive optical element (10, Figure 5) to transmit one or more diffracted orders of the light including a zero-order beam (6, Figure 1) of the light, (as demonstrated in Figure 1).  Kramer teaches, as demonstrated in Figure 1, the diffractive optical element would diffracted the incident light (1), incident on the diffractive optical element at non-normal angle, into zero order light (6) and higher diffractive orders lights (2 and 3), wherein the zero order light will propagate in a straight-line direction without bending by the diffractive optical element and the higher orders diffracted light will be bent to follow different bended directions.  This means the diffractive optical element (10, Figure 5) is arranged such that the light is to be incident on the diffractive optical element at an non-normal angle of outside of the a field of view associated with the one or more the higher orders diffracted lights (90, please see columns 15 and 16). 
With regard to the phrase “wherein the diffractive optical element includes a profile that causes the diffractive optical element to transmit the one or more diffracted orders asymmetrically with respect to the zero-order beam in a manner designed to minimize an amount of the light transmitted on a side of the zero-order bean that is opposite the field of view”, Kramer teaches  that the diffractive optical element (10, Figure 1) has a profile, (i.e. the surface relief pattern 15, with a continuous phase profile) that causes the diffractive optical element to transmit the one or more diffracted orders (2 and 3) asymmetrically with respect to the zero-order beam (6) since Kramer teaches explicitly that the remaining beam intensities of the incident beam (1), other than the portion transmitted as the zero-order beam  (6), are diffracted into first order wavelength beams (2 and 3), wherein the first order wavelength beams (2 and 3) can only be either of a positive first order beams or a negative first order beams and not both, (since positive first order and negative first order diffracted beams cannot be diffracted into the same angular direction).  The only diffracted first order beams (2 and 3) from the diffractive element therefore are asymmetric with respect to zero order beam, since there is no other orders of diffracted beams present.  Furthermore, since all the remaining beam intensities of the incident beam (1) are diffracted into the single first order beams, the amount of the light transmitted on a side of the zero-order beam that is opposite the field of view (or opposite first order beams 2 and 3) is minimized, (please see column 4, lines 41-61).  

Claim 9 has been amended to include the phrase “wherein the zero-order beam and the one or more diffracted orders have the same wavelength”.  It is known in the art and as explicitly demonstrated in column 16, of Kramer that the diffraction of the light by the diffractive optical element is explicitly determined by the diffraction equation: Sin i + Sin d = m*/D, (please see equation 2 column 16), wherein i  is the incident angle of the incident light beam and d diffraction angle of the diffracted beam, m is the diffraction order,  is the wavelength of the incident and diffracted lights and D is the line spacing of the grating, (please see column 16, lines 33-50).  This means incident light with a single wavelength () may be diffracted by the diffractive optical element to generate diffracted light of different diffraction order (m) at different diffraction angles and according to the diffraction equation, the diffracted light and the zero order beam and the incident light beam therefore should all have the same wavelength, since the incident light beam has only a single wavelength.  In a different embodiments, (Figures 18 and 36), an incident light (162 or 84) with a single wavelength may be utilized to incident on the diffractive optical element (15 or 10) wherein diffracted light beams are generated, and according to the diffraction equation, the incident light, the zero order (or non-diffracted light) and the diffracted light all have the same wavelength since the incident light is a single wavelength light beam, (please see column 32, lines 52-67 and column 47, lines 1-25).   It would then have been obvious to one skilled in the art to alternatively use single wavelength incident light beam to create zero order and higher orders diffracted light beams have the same wavelength, for the benefit of making the optical system to meet for the specific application requirement.  
With regard to claims 11 and 12, as demonstrated in Figures 1 and 5, it is implicitly true that the one or more diffracted orders of the light has certain structured pattern which means the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Madham, 2 USPQ2d 1647 (1987).  
With regard to claim 13, Kramer teaches that the diffractive optical element is a continuous-relief diffractive optical element, (please see Figure 1).  
With regard to claim 16, Kramer teaches that the system is comprised of a collimating optics (86, Figure 5) to collimate the light prior to the light being incident on the diffractive optical element (10).  
With regard to newly added claim 23, Kramer teaches that the diffractive optical element has a sinusoidal surface relief profile, (please see column 4, lines 41-43) which has a continuous phase profile that is a sinusoidal function, which implicitly includes more than two phase levels.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer as applied to claim 9 above and further in view of the US patent application publication by Oigawa (US 2014/0139844 A1).
The structured light system taught by Kramer as described claim 9 above has met all the limitations of the claim.  
With regard to claim 14, Kramer teaches that the incident light incident at the diffractive optical element at a non-normal angle incidence.  This reference does not teach explicitly that alternatively that one or more mirrors may be used to cause the light to be incident on the .  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer as applied to claim 9 above and further in view of the US patent application publication by Ju (US 2007/0263204 A1).
The structured light system taught by Kramer as described claim 9 above has met all the limitations of the claim.  
With regard to claim 15, Kramer teaches that the light source may include a laser light source.  It however does not teach explicitly that the laser light source is a vertical cavity surface-emitting laser, (VCSEL).  Ju in the same field of endeavor teaches that a semiconductive laser such as vertical cavity surface-emitting laser (301, VCSEL, Figure 3, paragraph [0034]), is an art well-known laser light source that may be utilized to generate structured light via a diffractive optical element (304).  It would then have been obvious to one skilled in the art to apply the teachings of Ju to alternatively use an art well known laser source to generate the structured light.  

Claim 17, 19 and claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Kramer (PN. 6,765,724) in view of the patent issued to Shpunt et al (PN. 8,384,997).
Claim 17 has being amended to necessitate the new grounds of rejections.  
Kramer teaches an optical system that is comprised of a laser, servers as an emitter, to emit light via optical fiber (82, Figure 5) and a diffractive optical element (10, Figures 1 and 5) to transmit one or more diffracted orders of the light, (2, 3, Figure 1, or 90, Figure 5) of the light.  Kramer teaches, as demonstrated in Figure 1, the diffractive optical element would diffracted the incident light (1), incident on the diffractive optical element at non-normal angle, into zero order light (6) and higher diffractive orders lights (2 and 3), wherein the zero order light will propagate in a straight-line direction without bending by the diffractive optical element and the higher orders diffracted light will be bent to follow different bended directions.  This means the diffractive optical element (10, Figures 1 and 5) is arranged such that the light is to be incident on the diffractive optical element at an non-normal angle of incidence and the non-normal angle of incidence is designed to cause the diffractive optical element to transmit the zero order beam of the light outside of the a field of view associated with the one or more the higher orders diffracted lights  with the diffractive optical element, (90, please see columns  5-6 and 15-16). 
This reference has met all the limitations.  It however does not teach explicitly that the diffractive optical element is a dot pattern generator that generates a dot pattern.  Shpunt et al in the same field of endeavor teach an optical pattern projection wherein the diffractive optical element (46, Figures 2 and 3), is to diffract the incident light to generate a dot pattern (Figure 3).  It would then have been obvious to one skilled in the art to apply the teachings of Shpunt et al to modify the diffractive optical element for the benefit of allowing a dot pattern be generated.  
With regard to the phrase “wherein the diffractive optical element includes a profile that causes the diffractive optical element to transmit the one or more diffracted orders asymmetrically with respect to the zero-order beam in a manner designed to minimize an amount of the light transmitted on a side of the zero-order bean that is opposite the field of view”, Kramer teaches that the diffractive optical element (10, Figure 1) has a profile, (i.e. the surface relief pattern 15, with a continuous phase profile) that causes the diffractive optical element to transmit the one or more diffracted orders (2 and 3) asymmetrically with respect to the zero-order beam (6) since Kramer teaches explicitly that the remaining beam intensities of the incident beam (1), other than the portion transmitted as the zero-order beam  (6), are diffracted into first order wavelength beams (2 and 3), wherein the first order wavelength beams (2 and 3) can only be either of a positive first order beams or a negative first order beams and not both, (since positive first order and negative first order diffracted beams cannot be diffracted into the same angular direction).  The only diffracted first order beams (2 and 3) from the diffractive element therefore are asymmetric with respect to zero order beam, since there is no other orders of diffracted beams present.  Furthermore, since all the remaining beam intensities of the incident beam (1) are diffracted into the single first order beams, the amount of the light transmitted on a side of the zero-order beam that is opposite the field of view (or opposite first order beams 2 and 3) is minimized, (please see column 4, lines 41-61).  
Claim 17 has been amended to include the phrase “wherein the zero-order beam and the one or more diffracted orders have the same wavelength”.  It is known in the art and as explicitly demonstrated in column 16, of Kramer that the diffraction of the light by the diffractive optical element is explicitly determined by the diffraction equation: Sin i + Sin d = m*/D, (please see equation 2 column 16), wherein i  is the incident angle of the incident light beam and d  is the wavelength of the incident and diffracted lights and D is the line spacing of the grating, (please see column 16, lines 33-50).  This means incident light with a single wavelength () may be diffracted by the diffractive optical element to generate diffracted light of different diffraction order (m) at different diffraction angles and according to the diffraction equation, the diffracted light and the zero order beam and the incident light beam therefore should all have the same wavelength, since the incident light beam has a single wavelength.  In a different embodiments, (Figures 18 and 36), incident light (162 or 84) having only a single wavelength may be utilized to incident on the diffractive optical element (15 or 10) wherein diffracted light beams are generated, and according to the diffraction equation, the incident light, the zero order (or non-diffracted light) and the diffracted light all have the same wavelength since the incident light is a single wavelength light beam, (please see column 32, lines 52-67 and column 47, lines 1-25).   It would then have been obvious to one skilled in the art to alternatively use single wavelength incident light beam to create zero order and higher orders diffracted light beams have the same wavelength, for the benefit of making the optical system to meet for the specific application requirement.  
With regard to claim 19, Kramer teaches that the diffractive optical element is a continuous-relief diffractive optical element, (please see Figure 1).  
With regard to newly added claim 21, Kramer teaches that the diffractive optical element has a sinusoidal surface relief profile, (please see column 4, lines 41-43) which has a continuous phase profile that is a sinusoidal function, which implicitly includes more than two phase levels.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer and Shpunt et al as applied to claim 17 and further in view of the US patent application publication by Oigawa (US 2014/0139844 A1).
The structured light system taught by Kramer in combination with the teachings Shpunt et al as described claim 17 above has met all the limitations of the claim.  
With regard to claim 20, Kramer teaches that the incident light incident at the diffractive optical element at a non-normal angle incidence.  This reference does not teach explicitly that alternatively that one or more mirrors may be used to cause the light to be incident on the diffractive optical element at non-normal angle of the incidence.  Oigawa in the same field of endeavor teaches that a deflector that may include a MEMS mirror may be utilized to cause the light to incident on a diffractive optical element (802, Figure 8) at non-normal angle.  It would then have been obvious to one skilled in the art to alternatively use a deflector including one or more mirror to cause the light to incident light on the diffractive optical element at non-normal angle as alternative design.  

Response to Arguments
Applicant's arguments filed on October 20, 2020 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.   

Applicant’s arguments are mainly drawn to amended claims, which have been fully addresses in the reasons for rejection above.  The applicant being one skilled in the art must understand that the well-known diffraction equation determines the diffraction of an incident 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872